Citation Nr: 0624008	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a separate 10 percent rating for the service-
connected tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk





INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO decision.  



FINDINGS OF FACT

The veteran experiences recurrent tinnitus for which a rating 
of 10 percent is already assigned under the applicable VA 
rating criteria.  



CONCLUSION OF LAW

A separate 10 percent disability rating for the service-
connected tinnitus may not be assigned as a matter of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 
(2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.  



Duties to notify and assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of VCAA, which are now codified at 
38 C.F.R. § 3.159.  

The duty to notify and assist provisions of VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was filed in February 2003, after 
enactment of VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  

As explained hereinbelow, however, evidence of a bilateral 
disability would not change the outcome of the appeal.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  


Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In an August 1983 rating decision, the RO 
granted service connection for tinnitus and assigned a single 
10 percent rating effective August 26, 1983, for tinnitus 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  

Significantly, Diagnostic Code 6260 was subsequently revised, 
effective on June 13, 2003, to clarify that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.  

In the veteran's February 2004 notice of disagreement, the 
veteran, through his  representative, asserted that separate 
evaluations for bilateral tinnitus were warranted in the 
present case.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court of Appeals for Veteran's Claims erred in not deferring 
to that interpretation, which in this case would limit the 
rating of tinnitus to a single evaluation regardless of 
whether the disability was unilateral or bilateral in nature.  

The Federal Circuit similarly noted that there was no 
language in the applicable diagnostic criteria clearly 
indicating that dual evaluations were required.  Id.  

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-2003 version of Diagnostic Code 
6260 asserted by the veteran's representative must be 
rejected.  

For these reasons, the Board finds that the arguments of the 
veteran's representative are without legal merit, and the 
claim for a separate 10 percent disability evaluation for the 
service-connected tinnitus must be denied by operation of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  


ORDER

The claim for a separate 10 percent rating for the service-
connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


